Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10, and 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jingu (2022/0078390).
 	Regarding claim 1, Jingu discloses a vehicular display system that is mounted on a vehicle to show an image of a surrounding area of the vehicle, the vehicular display system comprising: an imaging unit that captures the image of the surrounding area of the vehicle (20); an image processing unit that converts the image captured by the imaging unit into a view image that is an image of the area seen from a predetermined virtual viewpoint in a cabin (114); and a display unit that shows the view image generated by the image processing unit (31), wherein the image processing unit is configured to generate, as the view image, a first view image acquired when a first direction is seen from the virtual viewpoint (reference virtual camera p’) and a second view image acquired when a second direction differing from the first direction is seen from the virtual viewpoint (virtual camera p), and each of the first view image and the second view image is shown at a horizontal angle of view that corresponds to a stable visual field during gazing (note Fig. 8 and 10).
	Regarding claim 2, Jingu discloses the horizontal angle of view of each of the first view image and the second view image is approximately 90 degrees (note par. 61).
Regarding claim 5, Jingu discloses the imaging unit (see Fig. 2) includes a rear camera that captures an image of the area behind the vehicle; a front camera that captures an image of the area in front of the vehicle; a left camera that captures an image of an area on a left side of the vehicle; and a right camera that captures an image of an area on a right side of the vehicle, and the image processing unit generates the first view image based on the images captured by the rear camera, the left camera, and the right camera and generates the second view image based on the images captured by the front camera, the left camera, and the right camera (note the 360 degree images generated by the camera unit 20 as shown in Fig. 5).
	Regarding claim 6, Jingu discloses the virtual viewpoint is a position that corresponds to a driver's head in a longitudinal direction and a vertical direction of the vehicle (par. 38).  According to paragraph 38, the virtual camera can be dragged to any position of the hemisphere, including a location corresponds to the longitudinal direction of the driver’s head.
	Regarding claim 7, Jingu discloses the image processing unit generates, as the first view image, an image acquired when an area behind the vehicle is seen from the virtual viewpoint and, as the second view image, an image acquired when an area in front of the vehicle is seen from the virtual viewpoint (as mentioned earlier, the virtual camera P can be dragged to any position as described in par. 38).
	Regarding claim 8, see rejection to claim 6.
	Regarding claim 9, see rejection to claim 7.	
	Regarding claim 10, see rejection to claim 6. 
	Regarding claim 13, see rejection to claim 5.
	Regarding claim 14, see rejection to claim 6.
	Regarding claim 15, see rejection to claim 5.
	Regarding claims 16-18, see rejection to claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 11, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jingu (2022/0078390).
 	Regarding claim 3, Jingu does not disclose that a perpendicular angle of view of each of the first view image and the second view image is equal to or larger than 40 degrees and equal to or smaller than 70 degrees.  However, Jingu teaches that the virtual camera P can be set into any viewing angle (note Fig. 4).  The 40 to 70 degrees perpendicular angle of viewing range as claimed is considered an obvious design choice.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jingu so that the could be set in the range of 40 to 70 degrees.
	Regarding claim 4, Jingu discloses the image processing unit generates, as the first view image, an image acquired when an area behind the vehicle is seen from the virtual viewpoint and, as the second view image, an image acquired when an area in front of the vehicle is seen from the virtual viewpoint (note Fig. 4, the virtual camera P can be moved to any position relative to the vehicle).
	Regarding claims 11-12, see rejection to claim 6.
	Regarding claim 19, Jingu does not disclose the stable visual field during gazing comprises an angular range between 45 degrees to the left and 45 degrees to the right in the horizontal direction and an angular range between 30 degrees upward and 40 degrees downward in a direction perpendicular to the horizontal direction.  However, the virtual camera P can be set in any position with any desired viewing angle (note par. 38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the gazing angles on the virtual camera P as claimed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422